Citation Nr: 0602944	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  03-11 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from July 1941 to November 
1945.  The appellant is the widow of the veteran, who died in 
July 1997.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant is seeking service connection for the cause of 
the veteran's death.  She contends that her husband's fatal 
transitional cell carcinoma of the urinary bladder was 
related to his work with radar during his service in World 
War II.  

In April 2001, in response to questions from the RO about the 
veteran's health history, the appellant reported the names of 
medical facilities where the veteran received treatment for 
his bladder cancer.  In addition to VA medical facilities, 
she stated that the veteran underwent surgery at Valley 
Lutheran Hospital.  She also stated that the veteran 
underwent chemotherapy at the Casa Blanca Clinic in Mesa, 
Arizona, and said that the doctor at that time told them that 
he was sure that the fact that the veteran worked with radar 
caused his bladder cancer.  The appellant later stated that 
she would attempt to obtain records from Valley Lutheran 
Hospital, but there in no indication that the RO made any 
attempt to obtain records or a medical statement from Casa 
Blanca Clinic or that the RO advised the appellant to do so.  
This should be done.  

The appellant contends that the veteran's work with radars 
during his service in the U. S. Marine Corps resulted in 
exposure to harmful radiation.  The veteran's service 
personnel records show that that he was a SCR-270 radar 
operator in American Samoa from August 1942 to October 1943 
and during that time was assigned to H & S Battery, 8th 
DefBn.  The appellant has submitted excerpts from an 
instruction book for the sets in the SCR-270 and SCR-271 
series, which shows that the components of the SCR-271 
included radio transmitter BC 405 with tubes and water 
cooling unit RU-3.  The appellant also submitted a 
translation of a German scientific investigation report 
released in January 2001.  She states that the report was 
prepared by the Institute for Regular and Pathological 
Physiology at the University of Witten/Herdecke in Bonn, 
Germany, under the directorship of Eduard David, M.D.  Part 
of the report discusses non-intentional X-ray transmitting 
devices and states that depending on age, operating voltage 
and the types of certain tubes, that radar installations 
generate more or less ionizing radiation.  

The Board notes that the RO requested that a VA physician 
review the record including the document from the German 
research institute.  In his November 2004 report, the VA 
physician stated that he is not a biophysicist or engineer 
and was unable to draw a conclusion as to whether present or 
past radar systems present a radiation risk.  Under the 
circumstances, it is the opinion of the Board that further 
development should be undertaken in this case.  In 
particular, action should be taken to contact the Surgeon 
General of the Marine Corps to obtain information concerning 
the characteristics of the SCR-270 radar in operation from 
August 1942 to October 1943 in the H & S Battery, 8th DefBn 
and information as to whether, and if so to what extent, the 
SCR-270 radar equipment produced non-intentional X-ray 
radiation.  If the SCR-270 model used by the veteran's unit 
generated X-ray radiation, the Surgeon General should be 
requested to provide a radiation dose estimate for the 
veteran given his service as a SCR-270 radar operator from 
August 1942 to October 1943.  If it is determined that the 
veteran was exposed to ionizing radiation, additional 
development, as outlined in 38 C.F.R. § 3.311, should be 
undertaken.  

Accordingly, the case is REMANDED for the following actions:  

1.  The AMC should contact the appellant 
and request that she identify the names, 
addresses and approximate dates of 
treatment for health care facilities (VA 
and non-VA) where the veteran received 
treatment for his transitional cell 
carcinoma of the bladder, to include 
dates of treatment and mailing address 
for Casa Blanca Clinic in Mesa, Arizona.  
With authorization from the appellant, 
the AMC should obtain and associate with 
the claims file records identified by the 
appellant that have not been secured 
previously.  

The appellant should be advised that, if 
available, she should submit a written 
statement from the physician at Casa 
Blanca Clinic pertaining to his reported 
opinion that the veteran's transitional 
cell carcinoma of the bladder was due his 
having been a radar operator in service.  
She should request the physician to 
provide a rationale for his opinion.  

In addition, the appellant should be 
specifically requested to provide all 
evidence in her possession pertaining to 
her claim that has not been submitted 
previously.  

2.  The AMC should contact the Surgeon 
General of the 
U. S. Marine Corps and request 
information concerning the 
characteristics of the SCR-270 radar as 
it was in operation from August 1942 to 
October 1943 in the H & S Battery, 8th 
DefBn and information as to whether and 
to what extent that radar equipment 
produced non-intentional X-ray radiation.  
If the SCR-270 model used by the 
veteran's unit generated unintended X-ray 
radiation, the Surgeon General should be 
requested to provide ionizing radiation 
dose information for the veteran given 
his service as a SCR-270 radar operator 
from August 1942 to October 1943.  If 
unable to provide the requested 
information, the Surgeon General should 
be requested to identify the individual 
or office to which the request should be 
directed, and the AMC should pursue all 
leads to their logical conclusion.  

The AMC should send a copy of this REMAND 
with its request to the Surgeon General.  

3.  If, and only if, information is 
obtained that indicates the veteran was 
exposed to ionizing (in this case X-ray 
radiation) in service, the AMC should 
proceed with development of the claim as 
directed in 38 C.F.R. § 3.311, first 
sending the case to the Under Secretary 
for Health for a radiation dose estimate 
as outlined in 38 C.F.R. 
§ 3.311(a)(2)(iii).  

4.  Then, the AMC should undertake any 
additional development indicated by the 
state of the record at that time and 
thereafter readjudicate the claim of 
entitlement to service connection for the 
cause of the veteran's death.  If the 
benefit sought on appeal remains denied, 
the AMC should issue an appropriate 
supplemental statement of the case, and 
the appellant should be provided an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

